     Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

Ashley Huff and Gregory Rapp,              )
individually and on behalf of all others   )
similarly situated,                        )
                                           )
       Plaintiffs,                         )
                                           )
v.                                         )   Case No. 2:17-cv-02320
                                           )
CoreCivic, Inc., f/k/a Corrections         )
Corporation of America,                    )
                                           )
       and                                 )
                                           )
Securus Technologies, Inc.                 )
                                           )
       Defendants.                         )
                                           )

     UNOPPOSED MOTION OF PLAINTIFFS FOR ORDER CONDITIONALLY
   CERTIFYING SETTLEMENT CLASS, PRELIMINARILY APPROVING CLASS
    ACTION SETTLEMENT, DIRECTING DISTRIBUTION OF CLASS NOTICE,
 SETTING HEARING FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                  AND APPOINTING CLASS COUNSEL




                     Exhibit 1
    Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 2 of 23

Execution Version



       AMENDED & RESTATED SETTLEMENT AGREEMENT AND RELEASE

       THIS AMENDED & RESTATED SETTLEMENT AGREEMENT AND RELEASE
(“Restated Settlement Agreement”) is entered into between Ashley Huff and Gregory Rapp,
individually and on behalf of the Settlement Class, as defined below (collectively referred to
herein as “Plaintiffs”) and CoreCivic, Inc., f/k/a Corrections Corporation of America
(“CoreCivic”) and Securus Technologies, Inc. (“Securus”), (together referred to herein as
“Defendants”), as defined below.

       WHEREAS, Plaintiffs filed a class action lawsuit against Defendants styled Ashley Huff
and Gregory Rapp v. CoreCivic, Inc., f/k/a Corrections Corporation of America, and Securus
Technologies, Inc., and which is now pending as Case No. 2:17-cv-02320-JAR-JPO in the
United States District Court for the District of Kansas (the “Lawsuit”); and

       WHEREAS, in the Lawsuit, Plaintiffs allege that Defendants violated state and federal
wiretap statutes by recording attorney communications involving Plaintiffs and Settlement Class
Members at Leavenworth Detention Center; and

        WHEREAS, Defendants deny and dispute each of the allegations in the Lawsuit and
assert that they have not violated state and federal wiretap statutes regarding attorney
communications involving Plaintiffs and Settlement Class Members, and assert that they have at
all times complied with all laws; and

       WHEREAS, no class has yet been certified in the Lawsuit; and

       WHEREAS, the Court has not yet resolved the issues of liability and damages in the
Lawsuit and each party believes it would have a meritorious argument on appeal depending on
the court’s determination of those issues and both parties recognize a risk if this Lawsuit
proceeds; and

         WHEREAS, Plaintiffs and Defendants desire to avoid the further expense of litigation
and to settle and voluntarily compromise any and all claims or causes of action between them
that have arisen or that may arise in the future which in any way relate to Plaintiffs’ claims or the
facts alleged in the Lawsuit, both individually and on behalf of the Settlement Class; and

       WHEREAS, the parties agree to the following definition of the Settlement Class:

       All detainees at Leavenworth Detention Center who, during the period of June 1, 2014
       through June 19, 2017, had their attorney-client telephone calls recorded by Defendants:
       (a) after the detainee requested privatization of his or her attorney’s phone number
       (subclass A); (b) after his or her attorney requested privatization of the attorney’s phone
       number (subclass B); (c) after Judge Robinson’s cease and desist order on August 10,
       2016, in the case styled U.S. v. Black, Case No. 2:16-CR-20032 (subclass C); or (d) after
       the detainee or his or her attorney otherwise notified one or more Defendants in writing
       of their attorney-client relationship and provided written notification of the attorney’s
       phone number at issue (subclass D).
     Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 3 of 23




        WHEREAS, Plaintiffs and Defendants stipulate and agree that this proposed Settlement
Class is properly certifiable, solely for the purposes of settlement, under Fed. R. Civ. P. 23 as a
subsection (b)(3) class, in that the elements of Fed. R. Civ. P. 23(a)(1-4) are satisfied, and
common issues of law and fact predominate over individual questions with regard to the issues
related to approval of this Settlement Agreement is appropriate; and

        WHEREAS, the Parties previously executed a Settlement Agreement & Release and
related Amendment to resolve this matter (the “Original Settlement Agreement”), but now desire
to enter into this Restated Settlement Agreement to clarify or modify certain terms of their
settlement; and

       WHEREAS the Parties state that this Restated Settlement Agreement shall, upon
execution by all parties, revoke the previously executed Original Settlement Agreement, and this
Restated Settlement Agreement will thereafter govern the terms of the Parties’ settlement;

        NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions herein contained, and with the intention of being legally bound thereby, the parties
hereto do covenant and agree as follows:

    I. DEFINITIONS:

          For purposes of this Settlement Agreement, the following terms are defined as follows:

          A.     “Plaintiffs” refers to Plaintiffs Ashley Huff and Gregory Rapp;

        B.     “Lawsuit” refers to the matter styled Ashley Huff and Gregory Rapp v.
CoreCivic, Inc., f/k/a Corrections Corporation of America, and Securus Technologies, Inc., and
which is pending as Case No. 2:17-cv-02320-JAR-JPO in the United States District Court for the
District of Kansas;

        C.      “Settlement Administrator” refers to the qualified outside business selected and
retained by Class Counsel to provide the following services: Program design and management,
class notification, and settlement distribution and reporting;

         D.      “Settlement Class” refers to the group of persons composed of “All detainees at
Leavenworth Detention Center who, during the period of June 1, 2014 through June 19, 2017, had their
attorney-client telephone calls recorded by Defendants: (a) after the detainee requested privatization of his
or her attorney’s phone number (subclass A); (b) after his or her attorney requested privatization of the
attorney’s phone number (subclass B); (c) after Judge Robinson’s cease and desist order on August 10,
2016, in the case styled U.S. v. Black, Case No. 2:16-CR-20032 (subclass C); or (d) after the detainee or
his or her attorney otherwise notified one or more Defendants in writing of their attorney-client
relationship and provided written notification of the attorney’s phone number at issue (subclass D).”

          E.     “Settlement Class Member” refers to an individual within the “Settlement
Class;”




                                                     2
    Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 4 of 23




      F.      “Claimant” or “Participating Claimant” refers to a Settlement Class Member
who does not Opt-Out;

        G.       “Settlement Payout” and/or “Settlement Fund” refers to the payout provided
to Plaintiffs, the Participating Claimants, and Class Counsel as part of the consideration of this
Settlement Agreement, as further defined in Section III.A of this Settlement Agreement;

      H.     “Class Counsel” shall mean Robert Horn and Joseph Kronawitter of the law firm
Horn Aylward & Bandy, LLC, and Brian Timothy Meyers of the Law Offices of Brian Timothy
Meyers;

        I.     “Costs of Settlement Administration” shall mean all actual and reasonable costs
associated with or arising from Settlement Administration; as more fully described (below), this
shall include without limitation, (1) postal and copying charges for mailing out the Class Notice
(defined below); (2) cost of distributing payments to Participating Claimants; and (3) fees paid to
the Settlement Administrator. All such costs, beyond the first $2,000.00 (paid $1,000.00 by
CoreCivic and $1,000.00 by Securus), shall be paid from the Settlement Fund;

      J.      “Court” shall mean the Court in which the Lawsuit is pending, with The
Honorable Julie A. Robinson, or any duly appointed successor;

       K.      “Preliminary Approval Order” shall mean the order of the Court preliminarily
approving this Settlement Agreement;

       L.      “Effective Date” shall mean the date on which the Final Approval Order is
entered by the Court;

       M.      “Final Approval Hearing” shall mean the hearing at which the Court will
consider and finally decide whether to enter the Final Approval Order;

        N.      “Final Approval Order” shall mean an order from the Court approving (1) this
Settlement Agreement; (2) payment of the Class Counsel fees and expenses; (3) dismissal of
Plaintiffs’ individual and class claims with prejudice; and (4) such other final rulings as are
contemplated by this Settlement Agreement;

        O.      “Final Court Approval” shall mean the date the Court enters the Final Approval
Order (if no after-hearing motion is filed and no appeals are taken therefrom) or the date of the
final resolution of after-hearing motions or appeal, so long as the Final Approval Order is upheld
or affirmed in its entirety;

       P.       “Objection Date” shall mean the date agreed upon by the Parties or otherwise
ordered by the Court by which Settlement Class Members must object to the Settlement
Agreement’s terms or provisions and to submit any required statements, proof, or other materials
and/or argument in support thereof. This date shall be forty-five (45) days from the first bulk
mailing of the initial notice of this Settlement by the Settlement Administrator;




                                                3
    Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 5 of 23




        Q.       “Opt-Out Deadline” shall mean the date agreed upon by the Parties or otherwise
ordered by the Court by which any Settlement Class Members who wish to be excluded from the
Settlement must mail their Opt-Out Notice with the postmark date used for determining
timeliness with this deadline. This date shall be forty-five (45) days from the first bulk mailing
of the initial notice of this Settlement by the Settlement Administrator;

       R.     “Opt-Out Notice” or “Opt-Out” shall mean any timely and valid request by any
Settlement Class Member for exclusion from the Settlement;

      S.      “Opt-Out List” shall mean a written list prepared by the Settlement
Administrator of all Settlement Class Members who submit timely and valid Opt-Out Notices;

       T.      “Parties” shall mean Plaintiffs and Defendants;

       U.     “Settlement” shall mean the agreement by the Parties to resolve the Lawsuit, the
terms of which have been memorialized and provided for in this Settlement Agreement;

       V.      “Settlement Agreement” shall mean this Settlement Agreement and any exhibits
attached hereto;

         W.    “Released Parties” shall mean CoreCivic and Securus, and any of each of their
parent companies, subsidiaries, or other affiliated companies, corporations, partnerships, limited
liability companies, and limited partnerships and their successors, assigns, predecessors in
interest and any current and former owners, directors, officers, partners, general partners, limited
partners, managers, agents, alleged agents, physicians, representatives, stockholders,
shareholders, attorneys and insurers, and/or employees of such entities;

       X.    “Class Notice” shall mean the legally required notice provided to all Settlement
Class Members informing them of the Settlement.

       Y.    “Preliminary Settlement Class Member List” shall mean the list of Settlement
Class Members prior to removal of individuals who file valid and timely Opt-Out Notices.

        Z.     “Final Settlement Class Member List” shall mean the list of Settlement Class
Members who did not file valid and timely Opt-Out Notices and thus who shall be considered
Participating Claimants under this Agreement.

   II. REQUIRED EVENTS:

       A.      After execution of this Settlement Agreement by all Parties:

            1. Class Counsel and Defendants’ respective counsel shall take all necessary steps to
               obtain entry of the Preliminary Approval Order and the Final Approval Order.

            2. Plaintiffs shall move for entry of a Preliminary Approval Order, which by its
               terms shall, inter alia:




                                                 4
    Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 6 of 23




              a.     Preliminarily approve the terms of the Settlement Agreement for purposes
                     of issuing the Class Notice;

              b.     Certify the proposed Settlement Class, including making any findings
                     necessary to support the certification of said Settlement Class;

              c.     Approve the contents of the Class Notice and the publication of the same;
                     and

              d.     Schedule a Final Approval Hearing to consider the fairness,
                     reasonableness, and adequacy of the proposed Settlement and the
                     applications for an award of Class Counsel fees and expenses, and to
                     consider whether the Court should issue a Final Approval Order.

          3. The Parties shall use their best efforts, consistent with the terms of this Settlement
             Agreement, to obtain a Final Approval Order.

          4. In the event that the Court fails to issue the Preliminary Approval Order or fails to
             issue the Final Approval Order, the Parties agree to use their best efforts,
             consistent with this Settlement Agreement, to cure any defect(s) identified by the
             Court. If said defects cannot be cured in order to secure Preliminary and/or Final
             Approval by the Court, then the Settlement Agreement is void and all parties are
             restored to their former positions pre-settlement.

          5. The Parties acknowledge that approval, consummation, and implementation of the
             Settlement set forth in this Settlement Agreement are essential. The Parties shall
             cooperate with each other in good faith to carry out the purposes of and effectuate
             this Settlement Agreement, shall promptly perform their respective obligations
             hereunder, and shall promptly take any and all actions and execute and deliver
             any and all additional documents and all other materials and/or information
             reasonably necessary or appropriate to carry out the terms of this Settlement
             Agreement and the transactions contemplated hereby.

   III.CONSIDERATION:

        A.     Settlement Fund. The parties have agreed to settle this matter by creating a
Settlement Fund of $1,450,000.00, of which CoreCivic shall fund $1,100,000.00 and Securus
shall fund $350,000.00, in exchange for the releases described in Section VIII. The Settlement
Fund shall be apportioned as follows:

          1. Class Counsel will seek court approval of an award consisting of attorneys’ fees,
             costs, litigation expenses, class notice and Costs of Settlement Administration
             expenses and class representative incentive awards in the total amount of
             $498,800 (approximately 34% of the Settlement Fund). Defendants agree not to
             object to this request.




                                                5
    Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 7 of 23




           2. The remaining Settlement Fund, after payment of costs, expenses, and attorneys’
              fees, shall be provided to Participating Claimants on a pro rata basis as follows:
              $432,000 to be divided among Participating Claimants in subclasses A and B
              combined (up to a maximum of $10,000.00 per Participating Claimant); $384,000
              to be divided among Participating Claimants in subclass C (up to a maximum of
              $10,000.00 per Participating Claimant), and $135,200 to be divided among
              Participating Claimants in subclass D (up to a maximum of $500 per Participating
              Claimant). The Settlement Fund amount will be paid to the Settlement
              Administrator as set out in Section IV.C below.

           3. Cy Pres Award. In the event that the Settlement Fund, after payment of costs,
              expenses, and attorneys’ fees, is not fully depleted by Participating Claimants
              (i.e., if the number of Participating Claimants receiving a maximum amount for
              their subclass does not fully deplete the Settlement Fund), the amount left over
              will be donated to Kansas Legal Services within 30 days. Further, any un-cashed
              check(s) after six (6) months will be void and those funds will be held in trust by
              the Settlement Administrator for a period of two (2) years from the date of Final
              Approval during which the Participating Claimant of such funds can request
              payment from the Settlement Administrator. Any unclaimed amounts remaining
              in trust at the close of the two-year period following Final Approval shall be
              donated to Kansas Legal Services within 30 days of the close of that two-year
              period.

           4. The consideration described in this section is contingent upon the rights of
              Defendants to terminate described in the “Blow Provision” set out in Section VIF
              below.

       B.      Costs of Settlement Administration. Defendants agree to pay up to $2,000
($1,000.00 by CoreCivic and $1,000.00 by Securus) for postal charges for mailing out the Class
Notice. All other Costs of Settlement Administration shall be paid from the award provided to
Class Counsel referenced in III(A)(1) above.

         C.    Distribution of Settlement Payouts. All distribution of the Settlement Fund
shall be performed by the Settlement Administrator, who shall mail checks to all Participating
Claimants at their last known addresses within thirty (30) days of Final Court Approval.
Payment of attorneys’ fees to Class Counsel shall be paid within ten (10) days of the deposit of
the Settlement Fund amount. Checks shall be valid for six (6) months from the date of issuance.
Any un-cashed check after six (6) months will be void and those funds will be held in trust by
the Settlement Administrator for a period of two (2) years from the date of Final Approval during
which the Participating Claimant of such funds can request payment from the Settlement
Administrator. Any unclaimed amounts remaining in trust at the close of the two-year period
following Final Approval shall be donated to Kansas Legal Services within 30 days of the close
of that two-year period.

       D.    Identification of Settlement Class Members. The Parties will provide a list of
the names, addresses, and if known, dates of birth and telephone numbers, of the Settlement
Class Members to the Settlement Administrator within ten (10) business days of the Court



                                               6
    Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 8 of 23




granting Preliminary Approval of the Settlement. This is the Preliminary Settlement Class
Member List.

   IV. SETTLEMENT ADMINISTRATION EXPENSES AND ATTORNEYS’ FEES:

        A.      The Settlement Administrator shall establish the Settlement Fund. Defendants
shall fund all cash payments due per Section III.A by paying the amounts into the established
Settlement Fund at the fund institution chosen by the Settlement Administrator.

       B.      The Settlement Fund shall be applied to pay in full and in the following order:

            1. any necessary taxes and tax expenses;

            2. any award for attorneys’ fees, which will also include Class Counsel’s expenses
               and class representative incentive awards, made by the Court to Class Counsel
               pursuant to Section III.A.1 of this Settlement Agreement, said amount to also
               include all Costs of Settlement Administration, including, but not limited to, the
               costs of Class Notice and summary settlement notice, except that the first
               $2,000.00 of such expense shall be provided by Defendants separate from and in
               addition to the Settlement Fund;

            3. cash payments distributed to Participating Claimants; and

            4. cy pres donation to Kansas Legal Services pursuant to Section III.A.3 and III.C of
               this Settlement Agreement.

        C.     Defendants’ Funding of the Settlement Fund. Within ten (10) calendar days
after the Effective Date, Defendants shall each deposit the amount of their contribution to the
Settlement Fund as set out in Section III.A into the Settlement Fund account. As a precondition
to Defendants’ funding of the Settlement Fund, the Settlement Administrator must provide
Defendants with a W-9 for the Settlement Fund at least five (5) business days before the date on
which Defendants are required to make the deposit.

        D.      In no circumstances shall CoreCivic’s contribution to the Settlement Fund exceed
$1,100,000.00, and in no circumstances shall Securus’s contribution to the Settlement Fund
exceed $350,000.00. Under this Settlement Agreement, the Parties agree that, other than the
$2,000 contribution by Defendants for mailing Class Notice, this cash contribution to the
Settlement Fund encompasses the full extent of Defendants’ monetary payment in full
consideration for the Releases and covenants not to sue set forth in this Agreement. These
payments, pursuant to the terms and conditions of this Agreement, and any other non-monetary
obligations of and considerations due from Defendants set forth in this Agreement, will be in full
satisfaction of all individual and class claims asserted in this Action.

      E.       Defendants and the Released Parties are not obligated (and will not be obligated)
to compute, estimate, or pay any taxes on behalf of Plaintiffs, Plaintiffs’ Counsel, Class Counsel,



                                                7
    Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 9 of 23




any Settlement Class Member or Participating Claimant, the Settlement Administrator, or
otherwise administer or support the implementation of the Settlement except as set forth herein.

        F.     All of the Costs of Settlement Administration, including, but not limited to, (1)
postal and copying charges for mailing out the Class Notice (over and above $2,000.00 for
mailing out Class Notice which will be provided by Defendants); (2) costs incurred in preparing
the notice and the web site; and (3) fees paid to the Settlement Administrator for distributing and
administering the benefits of the Settlement Agreement, shall be paid from the award made by
the Court to Class Counsel pursuant to Section III.A.1.

        G.     Class Counsel will seek Court approval of an award in the total amount of
$498,800, consisting of attorneys’ fees, costs, expenses and class representative incentive awards
of $5,000 each for both named Plaintiffs, along with the costs associated with the independent
class notice and all other Costs of Settlement Administration (over and above $2,000.00 for
mailing out Class Notice which will be provided by Defendants). Defendants agree not to object
to this request. The payment of this award, if approved by the Court or any lesser amount
approved by the Court, shall be made to Class Counsel within ten (10) days of the money being
deposited into the Settlement Fund.

   V. NOTIFICATION TO CLASS MEMBERS:

       The Settlement Administrator shall be responsible, subject to the Court approving the
same, for the following notice program.

        A.      Initial Notice. The Initial Notice shall be in the form of a letter mailed by the
Settlement Administrator to the last known mailing address for all individuals on the Preliminary
Settlement Class Member List or as otherwise approved by the Court. Said mailing shall occur
within forty-five (45) days of the initial approval of this Settlement by the Court, or within such
other time as the Court may order. As noted in Section III.B, Defendants will pay up to $2,000
for postal charges for mailing out the Class Notice. All additional costs of preparing, mailing,
and publishing Class Notice shall be paid from the award to Class Counsel. The Parties may
jointly make minor changes to the Notice approved by the Court without further Court approval.

        The Initial Notice will direct Settlement Class Members to a website containing a more
detailed explanation of the Settlement terms and providing instructions regarding how Settlement
Class Members may Opt-Out.

        B.     Website. The Settlement Administrator shall create and maintain a website
providing a summary of the Settlement Agreement’s terms, as well as providing instructions to
those Settlement Class Members as to how to Opt-Out of or object to the Settlement. The
website will also provide information and instructions for Settlement Class Members who did
not receive the Initial Notice described above.




                                                8
    Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 10 of 23




       C.    Mailing Address. The Settlement Administrator will secure and maintain a Post
Office Box or similar mailing address for the reception of Opt-Out forms or other
correspondence related to the Settlement.

        D.     Reporting By Settlement Administrator. No later than ten (10) business days
prior to the Final Approval Hearing, the Settlement Administrator shall provide an affidavit to
the Court, with a copy to counsel for the Parties, attesting that notice as set forth above in Section
V.A was disseminated in a manner consistent with the terms of this Settlement Agreement and in
a manner that satisfies due process.

   VI. REQUESTS FOR EXCLUSIONS BY SETTLEMENT CLASS MEMBERS:

        A.     The provisions of this section shall apply to any Opt-Out Notice. Any Settlement
Class Member may submit an Opt-Out Notice by mailing or delivering such notice in writing to
the Settlement Administrator. Any Opt-Out Notice must be postmarked no later than the Opt-Out
Deadline set forth above.

        B.      Any Opt-Out Notice shall state the name, address, and telephone number of the
person requesting exclusion. The Opt-Out Notice must also contain a clear statement
communicating that such person elects to be excluded from the Settlement, does not wish to
participate in the Settlement or receive any portion of the Settlement Payout, and elects to be
excluded from any judgment entered pursuant to this Settlement.

        C.     Any Settlement Class Member who submits a timely Opt-Out Notice may not
participate in the Settlement or an objection to the Settlement and shall be deemed to have
waived any rights or benefits under this Settlement Agreement.

        D.      The Settlement Administrator shall report the names appearing on the Opt-Out
List and in the Opt-Out Notices to the Court no less than ten (10) business days prior to the Final
Approval Hearing.

       E.     The Settlement Administrator shall prepare the Final Settlement Class Member
List and provide it to the Parties and the Court no less than ten (10) business days prior to the
Final Approval Hearing.

       F.      Blow Provision. Defendants, either individually or collectively, shall, in their
sole discretion, have the right to terminate this Restated Settlement Agreement if Opt-Out
requests for exclusion were validly filed by 15% or more of Settlement Class Members or if the
claims of Settlement Class Members who validly Opt-Out would total $300,000 or more using
the maximum subclass amount described in Section 3AII above. If any Defendant elects to
terminate the settlement under this provision, they must notify the Court and Class Counsel
within seven calendar days after the date the Settlement Administrator reports the names
appearing on the Opt-Out List and in the Opt-Out Notices to the Court. Termination of the
settlement and this Restated Settlement Agreement under this provision shall result in the return
to Defendants of any funds paid in connection with this Restated Settlement Agreement within 5
business days of any Defendant providing notice of termination to the Court. In addition,




                                                  9
    Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 11 of 23




termination under this provision shall cancel any releases or dismissals hereunder and no term or
condition of this Restated Settlement Agreement, or any draft thereof, or of the discussion,
negotiation, documentation, or other part or aspect of the Parties’ settlement discussions shall
have any effect, nor shall any such matter be admissible in evidence for any purpose, or used for
any purposes whatsoever in the Lawsuit and the Parties shall be restored to their prior rights and
positions as if this Restated Settlement Agreement, and the prior Settlement Agreement &
Release and its Amendment, had not been entered into.

   VII. OBJECTIONS BY SETTLEMENT CLASS MEMBERS:

        A.      Each Settlement Class Member wishing to object to the Settlement shall submit a
timely written notice of his or her objection. Such notice shall state: (i) the objector’s full name,
address, telephone number, and e-mail address, (ii) information identifying the objector as a
Settlement Class Member, which shall be (a) a copy of the Initial Notice addressed to him or her,
or (b) unequivocal documentary proof that that he or she is within the definition of the
Settlement Class described in this Settlement Agreement; (iii) a written statement of all grounds
for the objection accompanied by any legal support for the objection; (iv) the identity of all
counsel representing the objector; (v) the identity of all counsel representing the objector who
will appear at the Final Approval Hearing; (vi) a list of all persons who will be called to testify at
the Final Approval Hearing in support of the objection; (vii) a statement confirming whether the
objector intends to testify at the Final Approval Hearing; and (viii) the objector’s signature or
the signature of the objector’s duly authorized attorney or other duly authorized representative
(along with documentation setting forth such authorization). To be timely, written notice of an
objection in appropriate form must be filed with the United States District Court for the District
of Kansas, Courtroom 427, 500 State Avenue, Suite 511, Kansas City, Kansas 66101, no later
than forty-five (45) days after the first bulk mailing of the initial Class Notice, and served
therewith upon both of the following: Co-Class Counsel Robert Horn and Joseph Kronawitter of
Horn Aylward Bandy, LLC; counsel for Defendants, Thomas Kokoruda at Polsinelli PC, Kansas
City, Missouri, and Ryan Harding at Husch Blackwell, Jefferson City, Missouri, all at the
addresses reflected herein.

        B.      The agreed-upon procedures and requirements for filing objections in connection
with the Final Approval Hearing are intended to ensure the efficient administration of justice and
the orderly presentation of any Settlement Class Member’s objections to the Settlement
Agreement, in accordance with such Settlement Class Member’s due process rights. The
Preliminary Approval Order and Class Notice shall require all Settlement Class Members who
have any objections to file such objection with the Clerk of the Court, and to serve by mail or
hand delivery such objection upon Class Counsel and Defendants’ Counsel at the addresses set
forth in the Class Notice, no later than the Objection Date. The Preliminary Approval Order
shall further provide that objectors who fail to properly or timely file their objections with the
Clerk of the Court, along with the required information and documentation set forth above, or to
serve them as provided above, shall not be heard during the Final Approval Hearing, nor shall
their objections be considered by the Court.




                                                 10
   Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 12 of 23




   VIII. RELEASE, DISMISSAL OF LAWSUIT, AND JURISDICTION OF COURT:

        A.     By this Settlement Agreement, Defendants CoreCivic and Securus and all other
Released Parties are released from any and all claims or causes of action arising out of or relating
to the monitoring, recording, and/or use of communications (including but not limited to
telephone communications, in-person communications, and video communications) at the
Leavenworth Detention Center that were, could have been, or should have been asserted against
them by any Settlement Class Member who has not timely and properly opted out of the
Settlement Agreement and any claims or causes of action arising out of or relating to any related
facts, conduct, omissions, transactions, occurrences, or matters that were or could have been
alleged in the Lawsuit. For the avoidance of doubt, the releases set out herein shall include, but
not be limited to, releases of all such claims or causes of action that relate to the monitoring,
recording, and/or use of communications that occurred up to and through August 8, 2019.

       The parties also agree and understand that, as a condition of the Settlement, if approved
by the Court, Plaintiffs and all Settlement Class Members (save those class members who Opt-
Out) are waiving any and all claims for (1) actual damages; (2) punitive damages; (3)
prejudgment interest; (4) any request for relief from CoreCivic or Securus for recording attorney
communications at Leavenworth Detention Center.

        B.     The claims or causes of action that were or could have been asserted and could
form the basis for an issue on appeal by Plaintiffs, Defendants, or the Settlement Class Members
are hereby released.

        C.     The release contained herein does not affect the rights of Settlement Class
Members who timely and properly Opt-Out of the Settlement Agreement, nor does it affect the
rights of any non-Settlement Class Member.

        D.      The administration and consummation of the Settlement as embodied in this
Settlement Agreement shall be under the authority of the Court. The Court shall retain
jurisdiction to protect, preserve, and implement the Settlement Agreement, including, but not
limited to, the release contained herein. The Court expressly retains jurisdiction in order to enter
such further orders as may be necessary or appropriate in administering and implementing the
terms and provisions of the Settlement Agreement, including, but not limited to, orders enjoining
Settlement Class Members from prosecuting claims that are released pursuant to the Settlement
Agreement.

        E.      Upon issuance of the Final Approval Order: (i) the Settlement Agreement shall be
the exclusive remedy for any and all released claims of Settlement Class Members; (ii)
CoreCivic, Securus, and all other Released Parties shall not be subject to liability or expense of
any kind to any Settlement Class Members except as set forth herein; and (iii) Settlement Class
Members shall be permanently barred from initiating, asserting, or prosecuting any and all
released claims against the Released Parties in any court in the United States or any other
tribunal. Plaintiffs and all Settlement Class Members who do not timely Opt-Out expressly
agree that this Settlement Agreement will be and may be raised as a complete defense to, and
will preclude and bar any, action or proceeding encompassed by the releases contained herein.




                                                11
   Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 13 of 23




       F.      Upon issuance of the Final Approval Order, Plaintiffs shall file a voluntary
dismissal with prejudice, for all claims asserted in the Lawsuit.

        G.     The Parties hereby agree and acknowledge that the provisions of the releases
contained herein constitute an essential and material term of the Settlement Agreement and shall
be included in the Final Judgment and Order of Dismissal with Prejudice entered by the Court.

   IX. REPRESENTATIONS, WARRANTIES, AND COVENANTS:

        A.       Class Counsel, who are signatories hereof, represent and warrant that they have
the authority, on behalf of Plaintiffs, to execute, deliver, and perform this Settlement Agreement
and to consummate all of the transactions contemplated hereby. This Settlement Agreement has
been duly and validly executed and delivered by Class Counsel and Plaintiffs and constitutes
their legal, valid, and binding obligation.

        B.     Defendants, through their respective undersigned counsel or representatives,
represent and warrant that they have the authority to execute, deliver, and perform this
Settlement Agreement and to consummate the transactions contemplated hereby. The execution,
delivery, and performance by Defendants of this Settlement Agreement and the consummation
by them of the actions contemplated hereby have been duly authorized by all necessary corporate
actions on the part of Defendants and constitute their respective legal, valid, and binding
obligation.

        C.     The rights and obligations of the Parties in this agreement, including the releases,
will be binding on, and will be of benefit to, each of the Parties’ successors, heirs, and estates.

   X. ADDITIONAL ISSUES:

        A.     No Admission of Liability. The Parties agree that this Settlement is made to
resolve a doubtful and disputed claim and that by entering into this Settlement, Defendants are
not making any admission that any of the allegations raised in the Lawsuit are true. This
Settlement Agreement, and any exhibits and related documents hereto, are not, and shall not at
any time be construed or deemed to be, or to evidence any admission against or concession by
Defendants with respect to any wrongdoing, fault, unlawful act, or omission of any kind
whatsoever, regardless of whether or not this Settlement Agreement results in entry of a Final
Approval Order as contemplated herein. This provision shall survive the expiration or voiding of
the Settlement Agreement.

        The Parties agree that this Settlement is intended to encompass all claims or disputes
regarding the matters described in the Lawsuit and that Plaintiffs and the Settlement Class
Members could raise in relation thereto, and that upon Final Court Approval of the Settlement,
Plaintiffs and those Settlement Class Members who do not Opt-Out of the Settlement shall be
forever barred from raising any other claims against Defendants regarding the alleged
monitoring, recording, or use of attorney communications at Leavenworth Detention Center or
any other matter described in the Lawsuit or claims that could have been brought in the Lawsuit.




                                                12
   Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 14 of 23




       B.       Voiding Of Settlement Agreement If Settlement Not Approved. This
Settlement Agreement is entered into only for purposes of Settlement. In the event that the Final
Approval Order is not entered, or if an appeal is taken therefrom and results in anything other
than a complete affirmance of the Final Approval Order, then this Settlement Agreement,
including any releases or dismissals hereunder, is canceled, and no term or condition of this
Settlement Agreement, or any draft thereof, or of the discussion, negotiation, documentation, or
other part or aspect of the Parties’ settlement discussions shall have any effect, nor shall any such
matter be admissible in evidence for any purpose, or used for any purposes whatsoever in the
Lawsuit and the Parties shall be restored to their prior rights positions as if the Restated
Settlement Agreement, and the prior Settlement Agreement & Release and its Amendment, had
not been entered into.

        C.      Headings and Subdivisions. The headings of the sections and paragraphs of this
Settlement Agreement are included for convenience only and shall not be deemed to constitute
part of this Settlement Agreement or to affect its construction.

        D.      Agreement Confidential Until Motion for Approval. The Parties and their
counsel agree to keep the existence and contents of this Settlement Agreement confidential until
the date on which the Motion for Approval is filed; provided, however, that this section shall not
prevent Defendants from disclosing such information, prior to the date on which the Motion for
Approval is filed, to state and federal agencies, or its own independent accountants, actuaries,
advisors, financial analysts, insurers, potential indemnitors, or attorneys, nor shall it prevent the
Parties and their counsel from disclosing such information to Persons or entities (such as experts,
courts, co-counsel, and/or administrators) to whom the Parties agree disclosure must be made in
order to effectuate the terms and conditions of this Settlement Agreement.

        E.     Rule 408 Applicability. The Parties expressly acknowledge and agree that this
Settlement Agreement, along with all related drafts, motions, pleadings, conversations,
negotiations, and correspondence, constitute an offer of compromise and a compromise within
the meaning of the most protective of the following: Federal Rule of Evidence 408, or any
agreement of the Parties. In no event shall this Settlement Agreement, any of its provisions or
any negotiations, statements, or court proceedings relating to its provisions in any way be
construed as, offered as, received as, used as, or deemed to be evidence of any kind in the Action,
any other action, or in any judicial, administrative, regulatory, or other proceeding, except in a
proceeding to enforce this Settlement Agreement or the rights of the Parties or their counsel.
Without limiting the foregoing, neither this Settlement Agreement nor any related negotiations,
statements, or court proceedings shall be construed as, offered as, received as, used as, or
deemed to be evidence or an admission or concession of any liability or wrongdoing whatsoever
on the part of any Person or entity, including, but not limited to, the Released Parties, Plaintiffs,
or the Settlement Class or as a waiver by the Released Parties, Plaintiffs, or the Settlement Class
of any applicable privileges, claims, or defenses.

       F.      Amendment of Agreement. This Settlement Agreement, including any exhibits
attached hereto, may not be modified or amended except in writing signed by all of the Parties.




                                                 13
   Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 15 of 23




        G.     Execution in Counterparts. This Settlement Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

        H.      Applicable Law. This Settlement Agreement shall be governed by and construed
in accordance with the substantive laws of the State of Kansas, without giving effect to any
choice or conflict of law provision, or rule that would cause the application of the laws of any
other jurisdiction.

        I.      Apportionment of Costs. Except as otherwise provided in this Settlement
Agreement, each party to this Settlement Agreement shall bear his, her, or its own costs related
to the Lawsuit.

       J.     Extensions of Time. The Parties to this Settlement Agreement reserve the right,
by agreement and subject to the Court’s approval, to grant any reasonable extensions of time that
might be necessary to carry out any of the provisions of this Settlement Agreement.

       K.       Required Notice. All applications for Court approval or Court orders required
under this Settlement Agreement shall be made on notice to Plaintiffs and Defendants.

        L.      Arms-Length Negotiation. The determination of the terms of, and the drafting
of, this Settlement Agreement, including any exhibits, has been by mutual agreement after
negotiation, with consideration by and participation of all Parties and their counsel. Since this
Settlement Agreement was drafted with the participation of all Parties and their counsel, the
presumption that ambiguities shall be construed against the drafter does not apply. Each of the
Parties was represented by competent and effective counsel throughout the course of settlement
negotiations and in the drafting and execution of this Settlement Agreement, and there was no
disparity in bargaining power among the Parties to this Settlement Agreement.

       M.     Integrated Agreement. Any of the Exhibits of this Settlement Agreement are
material and integral parts hereof, and are fully incorporated herein by reference. This
Settlement Agreement and any Exhibits hereto constitute the entire, fully integrated agreement
among the Parties and cancel and supersede all prior written and unwritten agreements and
understandings pertaining to the Settlement of the Lawsuit.

       N.      Notice to Parties. All notices to the Parties or their counsel required by this
Settlement Agreement shall be made in writing and communicated by fax or electronic mail and
by United States Mail, first-class postage prepaid, to the following addresses:

       If to Plaintiffs or Class Counsel:

       Robert Horn
       Joseph Kronawitter
       Horn Aylward & Bandy, LLC
       2600 Grand Boulevard, Suite 100
       Kansas City, MO 64108




                                               14
Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 16 of 23




  rhorn@hab-law.com
  jak@hab-law.com

  If to CoreCivic, its Counsel:

  Thomas Kokoruda
  Amy D. Fitts
  Polsinelli PC
  900 W. 48th Place Ste 900
  Kansas City, MO 64112
  tkokoruda@polsinelli.com
  afitts@polsinelli.com

  If to Securus, its Counsel:

  Ryan Harding
  Husch Blackwell
  235 East High Street
  Jefferson City, MO 65101
  ryan.harding@huschblackwell.com
  Phone: 816-218-1255
  Fax: 816-222-0425




                                    15
   Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 17 of 23




        IN WITNESS WHEREOF, Class Counsel has executed this Settlement Agreement as of
the date(s) indicated below.

Executed this       day of ____________________________, 2019.

                                        Plaintiffs:

                                        ___________________________________
                                        Ashley Huff


                                        ___________________________________
                                        Gregory Rapp


                                        Class Counsel:


                                        Robert Horn


                                        Joseph Kronawitter

                                        ____________________________________
                                        Brian Timothy Meyers




                                          16
   Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 18 of 23




THE STATE OF                        )
                                    )ss.
COUNTY OF                           )

    On this date personally appeared Ashley Huff, personally known to me to be the person who
executed the foregoing Release and Settlement Agreement, after being first duly sworn upon
oath, and acknowledging execution of the same as his/her voluntary act for the uses and purposes
therein set forth, with full knowledge of the content and effect.

   WITNESS MY HAND AND SEAL this ____ day of __________________, 2019.


                                                              Notary Public

My Commission Expires

____________________




                                              17
   Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 19 of 23




THE STATE OF                        )
                                    )ss.
COUNTY OF                           )

   On this date personally appeared Gregory Rapp, personally known to me to be the person
who executed the foregoing Release and Settlement Agreement, after being first duly sworn
upon oath, and acknowledging execution of the same as his/her voluntary act for the uses and
purposes therein set forth, with full knowledge of the content and effect.

   WITNESS MY HAND AND SEAL this ____ day of __________________, 2019.


                                                             Notary Public

My Commission Expires

____________________




                                              18
   Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 20 of 23




IN WITNESS WHEREOF, Counsel for CoreCivic, Inc., has executed this Settlement Agreement
as of the date(s) indicated below.

Executed this       day of ___________________, 2019.


                                        Counsel for CoreCivic, Inc.:



                                        Thomas Kokoruda



                                        CoreCivic, Inc.


                                        By:
                                        Authorized Representative

                                        Printed Name: _____________________________

                                        Title: _____________________________________

                                        Date: _____________________________________




                                          19
   Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 21 of 23




STATE OF                    )
                            ) ss
COUNTY OF                   )


       Now on this _____ day of _________________________, 2019, before me appeared
__________________________________, who is known or identified to me to be the same
person who read and executed the above and foregoing Settlement Agreement and who
acknowledged the execution of the same on behalf of CoreCivic, Inc., as its free and voluntary
act and deed with full knowledge of its contents, as an authorized representative of that
company.

       IN WITNESS THEREOF, I have hereunto subscribed my hand and affixed my seal on
the day and year indicated above.




                                           Notary Public

My Commission Expires:




                                             20
   Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 22 of 23




       IN WITNESS WHEREOF, Counsel for Securus Technologies, Inc., has executed this
Settlement Agreement as of the date(s) indicated below.

Executed this       day of _______________________________, 2019.


                                        Counsel for Securus Technologies, Inc.:



                                        Ryan Harding



                                        Securus Technologies, Inc.


                                        By:
                                        Authorized Representative

                                        Printed Name: _____________________________

                                        Title: _____________________________________

                                        Date: _____________________________________




                                          21
   Case 2:17-cv-02320-JAR-JPO Document 140-2 Filed 08/23/19 Page 23 of 23




STATE OF                      )
                              ) ss
COUNTY OF                     )


       Now on this _____ day of _______________________________, 2019, before me
appeared __________________________________, who is known or identified to me to be the
same person who read and executed the above and foregoing Settlement Agreement and who
acknowledged the execution of the same on behalf of Securus Technologies, Inc., as its free and
voluntary act and deed with full knowledge of its contents, as an authorized representative of that
company.

       IN WITNESS THEREOF, I have hereunto subscribed my hand and affixed my seal on
the day and year indicated above.




                                             Notary Public

My Commission Expires:




                                                22
